Citation Nr: 0633883	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  05-02 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing loss 
of the left ear, and, if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty with the Navy from November 
1946 to March 1950 and with the Air Force from March 1952 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York.  

In January 2003, the RO initially found there was not new and 
material evidence to reopen a claim of bilateral hearing 
loss.  Subsequently, in a December 2004 rating decision, the 
RO found the veteran had submitted new and material evidence 
to reopen his claim of bilateral hearing loss, granted 
service connection for hearing loss of the right ear, and 
denied service connection for hearing loss of the left ear.  
The veteran's substantive appeal (VA Form 9) filed in January 
2005 indicates he appealed only the hearing loss decision and 
not other matters.  

Nevertheless, regardless of the RO's actions, where there is 
a prior final denial, the Board must address the question of 
whether new and material evidence has been received to reopen 
a claim, because the issue goes to the Board's jurisdiction 
to reach and adjudicate the underlying claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence has been 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).
Therefore, the Board has characterized the claim as on the 
title page.  

This appeal has been advanced on the docket pursuant to 
38 C.F.R. § 20.900(c) (2006).

The veteran has submitted three letters as new evidence 
without waiving initial RO review.  The Board, however, can 
proceed with this appeal as the newly-submitted evidence 
pertains to another issue not currently before the Board.


FINDINGS OF FACT

1.  In an unappealed July 1988 rating decision, the RO denied 
service connection for bilateral hearing loss finding it was 
not incurred in or aggravated by service.  The RO also found 
no indication that the veteran suffered permanent significant 
hearing loss in service. 

2.  In an August 2000 rating decision, the RO confirmed and 
continued its previous decision on the veteran's hearing loss 
after finding the veteran had not submitted new and material 
evidence to reopen his claim.  The RO said that the recently-
submitted evidence was inconclusive as to the etiology of the 
veteran's hearing loss.  The veteran was notified of the RO's 
action and did not perfect an appeal of the RO's 
determination.  This was the last final decision on any basis 
as to the veteran's claim for service connection for hearing 
loss of the left ear.

3.  Evidence received since the August 2000 decision includes 
statements from a medical doctor indicating that the 
veteran's inservice acoustic trauma was a cause of hearing 
loss; presuming the credibility of the evidence for purposes 
of reopening, this evidence is not cumulative or redundant 
and raises a reasonable possibility of substantiating the 
claim.

4.  The competent medical evidence of record preponderates 
against a finding that the veteran has a current hearing loss 
of the left ear that is due to any incident or event of 
active military service, and hearing loss of the left ear is 
not shown to have been manifested to a compensable degree 
within one year after separation from service.



CONCLUSIONS OF LAW

1.  The August 2000 RO rating decision which found that new 
and material evidence had not been received to reopen the 
veteran's claim and denied service connection for hearing 
loss of the left ear is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2005); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been received, and the 
claim of service connection for hearing loss of the left ear 
may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156 (2006).

3.  Hearing loss of the left ear was not incurred in or 
aggravated by service, nor may sensorineural hearing loss of 
the left ear be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005)) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in August 2002.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this letter, the 
veteran also was advised to submit additional evidence to the 
RO, and the Board finds that this instruction is consistent 
with the requirement of 38 C.F.R. § 3.159(b)(1) that VA 
request that a claimant provide any evidence in his or her 
possession that pertains to a claim.  

Here, the noted August 2002 "duty to assist" letter was 
issued before the appealed rating decision.  The Board notes 
this letter fails to satisfy the recent decision of the U.S. 
Court of Appeals for Veterans Claims (Court) in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), because the RO provided the 
veteran with notice of the wrong standard governing the 
submission of new and material evidence.  As indicated above, 
however, the RO otherwise took all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  As 
well, as discussed below, the Board has reopened the claim, 
and thus, any error is harmless.  All VA notices must be read 
in the context of prior, relatively contemporaneous 
communications to the appellant.  See Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
Court also issued a decision in the consolidated appeal of 
Dingess and Hartman v. Nicholson, which held that the VCAA 
requires the VA to provide the claimant with notice of 
missing information and evidence that will assist in 
substantiating all the elements of the claim.  Dingess and 
Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the 
Mayfield case, the Court addressed the meaning of prejudicial 
error in the context of the VCAA duty-to-notify.  Mayfield v. 
Nicholson, supra.  Here, the Board finds no possibility of 
prejudicial error to the veteran.  As explained below, new 
and material evidence has been submitted to reopen the 
veteran's claim in spite of any deficient or improper notice 
under Kent.  Further, evidence in the record demonstrates the 
veteran is not entitled to service connection for any hearing 
loss in the left ear.  Therefore, any lack of notice or 
improper notice by the VA to the veteran regarding the level 
of disability or the effective date of an award as now 
required by Dingess and Hartman constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

II.  New and Material Evidence 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, each piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, with regard to the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant). 

The RO, in a July 1988 determination, denied the veteran's 
claim for service connection for hearing loss finding hearing 
loss was not incurred in or aggravated by service.  The RO 
also found no indication that the veteran suffered permanent 
significant hearing loss in service.  The veteran, after 
notice, did not appeal the RO's decision, and it became 
final.  38 U.S.C.A. § 7105.

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of evidence 
of record at the time of the last final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2006). 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the RO's July 1988 rating decision, the file 
contained the veteran's service medical records, the 
veteran's claim, VA examination reports dated in March 1980 
and June 1988, and a private audiological evaluation by 
R.M.F, an audiologist at the Hearing Rehabilitation Center of 
the Albany, New York, Medical Center, dated in January 1988.  
In July 1988, the RO said that the evidence of record did not 
include evidence showing hearing loss was incurred in or 
aggravated by service.  The RO found there was no indication 
the veteran suffered permanent significant hearing loss in 
service.  

At the time of the RO's August 2000 rating decision, the file 
contained the above as well as a June 2000 statement from 
M.L.M., a licensed audiologist, and a January 1988 audiogram 
test and records.

M.L.M. said that results of a July 1999 audiogram revealed a 
mild to severe sensorineural hearing loss in the left ear and 
a mild to profound sensorineural hearing loss in the right 
ear.  She said that it was almost impossible to determine if 
the veteran's hearing loss was the result of noise exposure 
without pre- and post-noise exposure hearing evaluations.  
M.L.M. did note that the veteran's reported history of noise 
exposure should be considered as a significant factor in his 
particular loss as noise exposure is one of the many causes 
of hearing loss.

January 1988 private medical records reflect the veteran was 
seen at the Hearing Rehabilitation Center of Albany Medical 
Center for a hearing aid evaluation.  It was noted the 
veteran was aware of his hearing loss for several years as he 
was evaluated early in his career with the U.S. Air Force.  A 
history of exposure to loud noises also was noted.  Audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
70
85
100
LEFT
       
30
35
40
65
75

Speech recognition scores were 84 percent in the veteran's 
right ear and 92 percent in his left ear.  R.M.F., an 
audiologist, reported that the right ear audiometric results 
suggested borderline normal or mild sensorineural hearing 
loss through 1500 Hz with a severe to profound loss between 
2000 and 8000 Hz.  Left ear findings revealed a borderline 
normal to severe sensorineural hearing loss between 250 and 
8000 Hz.  She said that his speech recognition was good at 
loud conversational levels for both ears.  The audiologist 
recommended trial use of hearing aids and use of ear 
protection whenever the veteran was exposed to loud noise.

The RO confirmed and continued its previous decision on the 
veteran's hearing loss after finding the veteran had not 
submitted new and material evidence to reopen his claim.  The 
RO said that the recently-submitted evidence was inconclusive 
as to the etiology of the veteran's hearing loss.  The 
veteran was notified of the RO's action and did not perfect 
an appeal of the RO's determination.  This was the last final 
decision on any basis as to the veteran's claim for service 
connection for hearing loss of the left ear.

Records received since the August 2000 rating decision 
include the following:  another copy of the veteran's service 
medical records; M.L.M.'s July 1999 statement; and a July 
2003 private audiogram, medical record and letter from 
M.D.K., M.D.  The July 2003 letter from Dr. M.D.K. states 
that he examined the veteran and reviewed various audiograms.  
The opinion of Dr. M.D.K. was that some of the veteran's 
sensorineural hearing loss in his right ear was due to noise 
exposure during his years in service working around aircraft.  
Dr. M.D.K. notes that the veteran entered the Air Force with 
a normal hearing test and was discharged with right high 
frequency sensorineural hearing loss and normal hearing in 
the left ear.  Dr. M.D.K. also notes that the veteran has had 
no other history of industrial or recreational noise 
exposure.

On review of the record, the Board finds that the additional 
evidence received is new, as it was not previously of record.  
Since the opinion of Dr. M.D.K. supports the veteran's 
contention he was exposed to inservice acoustic trauma which 
led to hearing loss, it is clearly evidence that bears 
directly on the bases for the previous denial of the claim, 
and is also so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hence it is 
material.  

As new and material evidence has been received, the claim of 
entitlement to service connection for hearing loss of the 
left ear is reopened.  The Board now will turn to the merits 
of the claim.

III.  Service Connection

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.  

It is clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opinion on matter requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 St. Ct. 404 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board notes that audiometric testing measures threshold 
hearing levels (in decibels) over a range of frequencies (in 
Hz), the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley, at 157.  See also 38 C.F.R. 
§ 3.385, discussed infra.

Hearing acuity measured by whispered voice testing measured 
at 15/15 is considered normal.  See Smith v. Derwinski, 2 
Vet. App. 137 (1992).

If the record shows (a) acoustic trauma due to significant 
noise exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in service, 
though still not meeting the requirements for a 
"disability" under 38 C.F.R. § 3.385, and (b) post service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis to 
attribute the post service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes.  Id.

The Board finds that the competent and probative medical 
evidence of record does not support a grant of service 
connection to the veteran for loss of hearing in the left 
ear.  

While there is evidence in the record of hearing loss in the 
veteran's right ear at the time of his discharge from 
service, the first evidence in the record of hearing loss in 
the left ear, pursuant to 38 C.F.R. § 3.385, does not appear 
until a private January 1988 audiogram, 20 years after the 
veteran left service.  

Service medical records reveal that when examined for 
enlistment in the Navy in November 1946, discharge from the 
Navy in March 1950, and enlistment into the Air Force in 
March 1952, the veteran's hearing was 15/15, bilaterally, on 
the whispered voice test.  

March 1967 audiogram findings, in pure tone thresholds, in 
decibels, appear to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10(5)
-10(0)
-10(0)
30(40)
45(50)
LEFT
     -
5(10)
-10(0)
-10(0)
-10(0)
10(15)

(The figures in parentheses are based on International 
Standards Organization [ISO] Standards to facilitate data 
comparison.  Prior to November 1967, audiometric results were 
reported in American Standards Association [ASA] Standards in 
service medical records.)  A notation on the exam states high 
frequency hearing loss.

When examined for discharge in May 1968 audiogram findings, 
in pure tone thresholds, in decibels, appear to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10(5)
-10(0)
-5(5)
30(40)
40(45)
LEFT
       -
5(10)
 -5(5)
-5(5)
-5(5)
  5(10)

Post service, the veteran underwent a VA examination in June 
1988.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
65
85
95
LEFT
       
30
40
30
55
70

Speech recognition scores were 80 percent in the veteran's 
right ear and 94 percent in his left ear.  The examination 
report notes mild to severe sensorineural hearing loss in 
both ears at 500 to 8000 Hz.

The veteran contends that he was exposed to acoustic trauma 
in service when he worked on a flight line as well as during 
times he flew while in the Air Force.  This information is 
supported by evidence from M.L.M., a private licensed 
audiologist, and Dr. M.D.K., though both received this 
information from the veteran decades after he left service.  

A July 1999 statement and a June 2000 statement from M.L.M., 
a licensed audiologist, reflect that the Rome Hearing Clinic 
had followed the veteran's hearing since July 1997 and that 
the veteran reported a 20-year history of noise exposure 
while in service.  The veteran told M.L.M. of high levels of 
noise exposure while on the flight line as well as during 
times he flew.  M.L.M.'s record states that use of ear 
protection was denied.  The veteran denied significant 
exposure to high intensity noise after service because he did 
office work.  M.L.M. said that results of the July 1999 
audiogram revealed a mild to severe sensorineural hearing 
loss in the left ear and a mild to profound sensorineural 
hearing loss in the right ear.  She said that it was almost 
impossible to determine if the veteran's hearing loss was the 
result of noise exposure without pre- and post-noise exposure 
hearing evaluations.  M.L.M. did note that the veteran's 
reported history of noise exposure should be considered as a 
significant factor in his particular loss as noise exposure 
is one of the many causes of hearing loss.

A private medical record of July 2003 reflects the veteran 
was seen by Dr. M.D.K. with a long history of noise exposure 
around airplanes in the service in the 1950s and 1960s.  It 
was noted the veteran entered service apparently with an 
audiogram that was perfectly normal and was discharged in 
1969 with a right high frequency sensorineural hearing loss 
as per an audiogram done in 1967 sometime prior to his 
leaving the service.  The veteran has had further hearing 
loss since in both ears documented over the years with 
multiple audiograms.  The veteran then had a slightly 
symmetric sensorineural hearing loss first in the high 
frequencies with symmetric hearing for speech and he wore 
hearing aides in both ears.  It was noted the veteran felt he 
got along well with use of the hearing aides as long as he 
looked at people and both products were in the ear.  There 
was no history of recreational or other industrial noise 
other than what he had been subjected to in the service.  The 
veteran had no problems with recurrent otitis as a child and 
the only family history of hearing difficulty concerned his 
daughter who wore hearing aides.  

The impression of Dr. M.D.K. was sensorineural hearing loss, 
probably hereditary and age-related, but with some component, 
at least in the right ear, due to noise exposure of a 
service-connected nature.  Dr. M.D.K. said he could not 
determine exact percentages.  The physician opined further 
that certainly the bulk of the veteran's hearing loss that he 
then suffered from had occurred over the years since 
discharge, so most of the hearing loss was hereditary and 
age-related.  

A July 2003 letter from Dr. M.D.K. states the opinion of Dr. 
M.D.K. that some of the veteran's sensorineural hearing loss 
in his right ear was due to noise exposure during his years 
in service working around aircraft.  Dr. M.D.K. notes that 
the veteran entered the Air Force with a normal hearing test 
and was discharged with right high frequency sensorineural 
hearing loss and normal hearing in the left ear.  Dr. M.D.K. 
also notes that the veteran has had no other history of 
industrial or recreational noise exposure.

The medical opinion of Dr. M.D.K. in July 2003 was that the 
veteran was discharged with right high frequency 
sensorineural hearing loss and normal hearing in the left 
ear, that some component of the veteran's hearing loss in the 
right ear was due to service connection, and that subsequent 
bilateral hearing loss was mainly attributable to hereditary 
and age-related factors.  Dr. M.D.K. thus implicitly rules 
out service as a cause for any of the veteran's hearing loss 
of the left ear.

The Board, therefore, finds that service connection is not 
warranted for the veteran's hearing loss in his left ear.

Accordingly, as it has not been shown that the veteran's 
current hearing loss of the left ear is related to service or 
any incident thereof or manifested within one year of 
discharge, service connection for hearing loss of the left 
ear must be denied.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.  The 
Board emphasizes that the determination in this case is a 
medical one that must be based upon the professional evidence 
of record, rather than lay opinion.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102. 


However, when the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim, there is no reasonable doubt, and 
the doctrine is inapplicable.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  Based upon the evidence of record, service 
connection for hearing loss of the left ear must be denied.


ORDER

New and material evidence having been received, the claim for 
service connection for hearing loss of the left ear is 
reopened.

Service connection for hearing loss of the left ear is 
denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


